DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
1.	The following is an examiner’s statement of reasons for allowance: 
	The prior art of record does not disclose or suggest either in singularly or in combination the following limitations and other elements in the claims:
	References Eom US 2009/017044 and Zeng US 2012/0014059 does not anticipate or renders obvious the claimed invention:
A device having a first lead part disposed on an upper part of the first power semiconductor device and electrically connected to the first power semiconductor device; and a second lead part disposed on a lower part of the second power semiconductor device and electrically connected to the second power semiconductor device; wherein, for receiving direct current voltage, the first lead part and the second lead part each comprise a first power lead and a second power lead, the first power lead and the second power lead are overlapped with each other vertically, and an insulating layer is interposed between the first power lead and the second power lead.
Therefore, the above limitation in the entirety of the claim is neither anticipated nor renders obvious on the prior art of record; claims 1, 4-11 are allowed. This statement is not intended to necessarily state all the reasons for allowance or all .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC ANTHONY ARMAND whose telephone number is (571)272-9751.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 


MARC - ANTHONY ARMAND
Primary Examiner
Art Unit 2813



/MARC ANTHONY ARMAND/Primary Examiner, Art Unit 2813